Citation Nr: 0314542	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1969 
and from September 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of the appeal, the veteran moved to New 
Jersey.  As such, the Newark RO appears on the title page of 
this decision.  


FINDING OF FACT

The veteran possesses the mental capacity to contract or to 
manage her own affairs, including the disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  38 C.F.R. 
§ 3.353 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that any VCAA violation is 
moot as the veteran is being granted the full benefit sought 
on appeal.  

A review of the record demonstrates that the veteran was 
found not to be competent to handle her finances at the time 
of discharge following a January 1999 VA hospitalization for 
psychiatric treatment.  

In July 1999, the veteran was hospitalized for psychiatric 
treatment.  At the time of admission, the veteran was noted 
to be non-compliant with her medication.  She was found to be 
totally irrational and psychotic at the time of admission.  
It was noted that because of her noncompliance, she had to be 
committed through a judicial court hearing.  At the time of 
discharge, the veteran was fairly coherent and made sense.  
She was significantly less delusional than she was when she 
came in and felt that her ego strength was sufficient to be 
able to survive in the outside world.  Medication compliance 
was noted to have been achieved.  The veteran stated that she 
was going to continue taking the medication and that she felt 
much better.  

In a December 1999 rating determination, the RO found the 
veteran to be incompetent.  

At the time of a September 2002 hearing before the 
undersigned Law Judge, the veteran testified that she had 
both a checking and a savings account.  She also reported 
that she regularly paid her bills and did her own shopping.  
She stated that she was self-sufficient.  She also indicated 
that she had never had a guardian appointed for social 
security payment purposes.  

In April 2003, the veteran was afforded a VA psychiatric 
examination.  Mental status examination performed at that 
time revealed the veteran was alert and oriented in all three 
spheres.  Her mood was euthymic and her affect was flat.  Her 
content of speech was responsive and coherent.  She was very 
guarded and there was no evidence of dysarthria or 
paraphasia.  The veteran denied having a depressed mood or 
changes in sleep or appetite.  She also denied any homicidal 
or suicidal ideations or any auditory or visual 
hallucinations.  Her insight was nil and her judgment was 
found to be fair to good.  

The examiner noted that the veteran was currently committed 
to the Acute Psychiatry Unit at the Lyons Campus of the VA 
New Jersey Healthcare System.  She had no social activities 
and no contact.  She was also found to have a number of fixed 
delusions which interfered with her social and vocational 
functioning.  The veteran was not employable and was noted to 
be resistant to treatment.  Her GAF score was reported as 35.  
A diagnosis of paranoid type schizophrenia was rendered at 
that time.  The examiner found the veteran competent to mange 
her own financial affairs.  

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2002).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2002).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2002).

The veteran was previously deemed to be incompetent for VA 
purposes due to evidence on file that she was incompetent at 
the time of a January 1999 VA hospitalization.  However, more 
recent evidence on file, consisting of the testimony of the 
veteran at her September 2002 hearing and the finding of the 
April 2003 VA examiner that the veteran was competent to 
manage her own financial affairs.

The current evidence, which has been reviewed above, shows 
that the veteran has the mental capacity to contract or to 
manage her own affairs, including the disbursement of funds.  
There is no recent evidence to the contrary.  Accordingly, 
the Board concludes that the veteran is competent to manage 
her own affairs without limitation.


ORDER

Restoration of competency status for VA benefit purposes is 
granted.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

